Bullard, J.
This is an action for extra work done and materials furnished by the plaintiff as a carpenter. He sets forth that *33he had contracted for certain work, for a fixed price, and that both parties had complied with their contract, but that the defendant afterwards engaged him to do other and extra work, which forms the subject of the present suit. He claimed upwards of $2,000, had a verdict for $1500, and judgment accordingly, from which the defendant appealed, after a new trial had been refused.
The counsel for the defendant has contended in this court, that the plaintiff cannot recover in this form of action ; that he ought to have sued on his contract, and not on a quantum meruit. But it does not appear that any express contract existed as to the price of the work, for the value of which this action is brought. The plaintiff was requested to do it, and furnished the materials. A contract for other work is recited in the petition ; but it is expressly stated that nothing was due on that account.
The value of the work and materials was the only question in the case, and that was submitted to a jury. There is some discrepancy in the evidence as to the value of the work. Two witnesses estimated it, independently of a few minor items, at $975; others at the prices charged. The jury took a middle course, and give $1500, of which $150 were remitted. According to the uniform practice of this Court, it does not appear to be our duty to interfere and disturb the verdict.

Judgment affirmed.